                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


 CHRISTIEN MARTIN #794831,

        Plaintiff,
                                                               Case No. 2:18-CV-173
 v.
                                                               HON. GORDON J. QUIST
 JOHN R. DOWNS, et al.,

       Defendants.
 _____________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a civil rights action brought by state prisoner, Christien Martin, pursuant to 42

U.S.C. § 1983. Defendant John Downs moved for summary judgment on the merits. (ECF No.

27.) Defendants Brandon Goings and Mitchell MacDonald (the MDOC Defendants) also moved

for summary judgment on the ground that Plaintiff failed to properly exhaust his available

administrative remedies. (ECF No. 32.) On December 30, 2019, U.S. Magistrate Judge Maarten

Vermaat issued a thorough 20-page Report and Recommendation (R. & R.), recommending that

the Court grant Defendant Downs’ motion for summary judgment and deny the MDOC

Defendants’ motion for summary judgment. (ECF No. 44)

       The MDOC Defendants filed an objection to the R. & R. (ECF No. 45.) Upon receiving

objections to the R. & R., the district judge “shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1). This Court may accept, reject, or modify any or all of the magistrate judge’s

findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). After conducting a de
novo review of the R. & R., the objections, and the pertinent portions of the record, the Court

concludes that the R. & R. should be adopted.

       The MDOC Defendants object to Magistrate Judge Vermaat’s conclusion that a genuine

issue of material fact exists as to whether Plaintiff exhausted his administrative remedies. As

Judge Vermaat explained, Plaintiff filed one grievance related to his claims against the MDOC

Defendants—URF-17-07-2303-17z. At Step I, the grievance was denied on the merits. At Step

II, the grievance was rejected as untimely. At Step III, the grievance was denied.

       The question is whether the Step III denial amounts to a decision on the merits. If yes,

Plaintiff exhausted his administrative remedies. Reed-Bey v. Pramstaller, 603 F.3d 322, 326 (6th

Cir. 2010). If no, Plaintiff did not exhaust his administrative remedies. As Magistrate Judge

Vermaat correctly concluded, whether the Step III denial is a decision on the merits is a genuine

issue of material of fact. The MDOC Defendants claim that the denial was simply a denial of the

appeal of the Step II rejection and not a decision on the merits. This argument is reasonable. But

the fact that the grievance was “denied” and not “rejected” and that the grievance denial states that

Plaintiff’s grievance “was in fact considered, investigated, and a proper decision was rendered”

strongly suggest that the denial was on the merits. (ECF No. 30-2 at PageID.228.) Because there

is a genuine issue of material fact, the MDOC Defendants have not met their burden to establish

that Plaintiff did not exhaust his administrative remedies.

       THEREFORE,

       The December 30, 2019, Report and Recommendation (ECF No. 44) is adopted as the

Opinion of the Court. The MDOC Defendants’ objection to the R. & R. (ECF No. 45) is

overruled. The MDOC Defendants’ motion for summary judgment (ECF No. 32) is denied.




                                                 2
Defendant Downs’ motion for summary judgment is granted. (ECF No. 27.) Plaintiff’s claims

against Defendant Downs are dismissed with prejudice.

       IT IS SO ORDERED



Dated: February 26, 2020                                /s/ Gordon J. Quist
                                                       GORDON J. QUIST
                                                 UNITED STATES DISTRICT JUDGE




                                            3
